UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  November 30, 2012 Item 1: Reports to Shareholders Annual Report | November 30, 2012 Vanguard Ohio Tax-Exempt Funds Vanguard Ohio Tax-Exempt Money Market Fund Vanguard Ohio Long-Term Tax-Exempt Fund > For the 12 months ended November 30, 2012, Vanguard Ohio Tax-Exempt Money Market Fund returned 0.05%, a consequence of the Federal Reserve’s low-interest rate policy. > Vanguard Ohio Long-Term Tax-Exempt Fund returned 11.08%, outpacing its benchmark index and performing in line with the average return of peers. > Investor demand for Ohio state and local government bonds was strong even as issuers struggled to balance their budgets. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Ohio Tax-Exempt Money Market Fund. 12 Ohio Long-Term Tax-Exempt Fund. 27 About Your Fund’s Expenses. 48 Glossary. 50 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2012 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Ohio Tax-Exempt Money Market Fund 0.05% 0.08% 0.05% 0.00% 0.05% Ohio Tax-Exempt Money Market Funds Average 0.00 Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Ohio Long-Term Tax-Exempt Fund 2.13% 3.48% 3.88% 7.20% 11.08% Barclays OH Municipal Bond Index 9.28 Ohio Municipal Debt Funds Average 11.04 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the Ohio Tax-Exempt Money Market Fund; 30-day SEC yield for the Ohio Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Your Fund’s Performance at a Glance November 30, 2011, Through November 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Ohio Tax-Exempt Money Market Fund $1.00 $1.00 $0.001 $0.000 Vanguard Ohio Long-Term Tax-Exempt Fund $12.09 $12.96 $0.449 $0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Ohio Long-Term Tax Exempt Fund returned 11.08% for the 12 months ended November 30, 2012, ahead of the 9.28% return of its benchmark, the Barclays Ohio Municipal Bond Index, and slightly more than the 11.04% average return of its peer group. While the fund’s performance was strong from a historical perspective, keep in mind that, for reasons I’ll discuss, we anticipate a more challenging environment for both municipal and taxable bond investors in coming years. The Ohio Tax-Exempt Money Market Fund, meanwhile, returned 0.05% for the period––compared with the 0.00% average return of its peers––as short-term interest rates hovered just above zero. As demand for municipal bonds drove prices higher, yields fell. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for the Long-Term Fund fell to 2.13% as of November 30, 2012, from 3.11% a year earlier. The 7-day SEC yield for the Money Market Fund, which invests in short-term securities, inched up to 0.05% from 0.03% 12 months earlier. Note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. 2 Bonds notched solid results, but challenges lie ahead The broad U.S. taxable bond market returned more than 5% for the 12 months. The municipal bond market performed more robustly, with returns of about 10%. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. After years of relatively high bond returns, investors shouldn’t be surprised if future results are much more modest. The low yields mean the opportunity for similarly strong returns has diminished. As it has since late 2008, the Federal Reserve held its target for short-term interest rates between 0% and 0.25%, which kept a tight lid on returns from money market funds and savings accounts. Shortly after the period closed, the Fed announced that it would not boost interest rates until unemployment fell to 6.5% or lower, provided the long-term inflation outlook remains around 2% or less. Based on current Fed economic projections, short-term interest rates are expected to remain near zero into 2015. Stocks weathered turbulence to record a healthy advance Global stock markets seesawed through the 12 months ended November 30, ultimately finishing with double-digit gains. Market Barometer Average Annual Total Returns Periods Ended November 30, 2012 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.51% 5.68% 6.04% Barclays Municipal Bond Index (Broad tax-exempt market) 10.17 7.13 6.23 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.08 0.50 Stocks Russell 1000 Index (Large-caps) 16.19% 11.63% 1.57% Russell 2000 Index (Small-caps) 13.09 13.85 2.82 Russell 3000 Index (Broad U.S. market) 15.95 11.80 1.67 MSCI All Country World Index ex USA (International) 11.65 3.41 -3.84 CPI Consumer Price Index 1.76% 2.10% 1.84% 3 U.S. stocks led the way, returning about 16%, followed by European and emerging markets stocks. Stocks in the developed markets of the Pacific region had the smallest return but still rose about 10%. The gains masked a significant level of apprehension during the period, with investors concerned about U.S. economic growth and the finances of European governments and banks. Worries about Europe, in particular, flared up in the spring and then quieted in the summer. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro common currency. Although investors’ worries have eased, Europe’s financial troubles aren’t resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. As the period drew to a close soon after the U.S. elections, attention to the United States’s considerable budgetary challenges intensified. The near-term focus on the “fiscal cliff” led to unsettling headlines and nervousness in the markets. But it also sparked serious debate about spending and tax policy options, and such attention Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Ohio Tax-Exempt Money Market Fund 0.17% 0.36% Ohio Long-Term Tax-Exempt Fund 0.17 1.10 The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the funds’ expense ratios were: for the Ohio Tax-Exempt Money Market Fund, 0.16%; and for the Ohio Long-Term Tax-Exempt Fund, 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the Ohio Tax-Exempt Money Market Fund, Ohio Tax-Exempt Money Market Funds; for the Ohio Long-Term Tax-Exempt Fund, Ohio Municipal Debt Funds. 4 could prove a first step to a long-term solution that resolves the nation’s fiscal imbalance and opens the way for growth. Investors’ search for yield helped boost muni returns The state of Ohio has been struggling with many of the same postrecession economic challenges as the rest of the country. As the chart on page 6 illustrates, total tax collection for the states has rebounded from recession lows, but the pace of growth has softened in recent quarters. And while Ohio’s payrolls have been rising, they remain well below prerecession levels, negatively affecting revenues from personal income tax. On the cost side of the budget equation, state and local governments have made hard decisions to cut spending and pass pension reforms, leaving them with little appetite to take on new capital projects. They have, however, strengthened their finances by refinancing existing debt at today’s exceptionally low interest rates. As a result, total Ohio tax-exempt bond issuance rose for the 12-month period, but much of it represented refinancing activity. Despite the financial challenges Ohio state and local governments faced, demand for municipal bonds ran high during the period. Part of the reason was limited net new Total Returns Ten Years Ended November 30, 2012 Average Annual Return Ohio Tax-Exempt Money Market Fund 1.43 % Ohio Tax-Exempt Money Market Funds Average 1.12 Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Ohio Long-Term Tax-Exempt Fund 5.30 % Barclays OH Municipal Bond Index 4.90 Ohio Municipal Debt Funds Average 4.39 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 supply (described in the Advisor’s Report that follows this letter). Muni returns were also attractive compared with those of U.S. Treasury bonds. Especially in favor with yield-hungry investors were bonds with longer maturities (despite the potential for sharp price declines should interest rates rise) and lower credit ratings (again, despite the potential for sharp price declines should investors rein in their appetite for riskier investments). In this context, the Ohio Long-Term Tax Exempt Fund returned more than 11% for the 12-month period. Although the fund and its benchmark index maintained similar durations (a measure of price sensitivity) over the period, the advisor’s choice of bonds within the fund’s longer-maturity and lower-credit-rated holdings gave performance a boost. With short-term rates stuck near rock bottom, Vanguard Ohio Tax-Exempt Money Market Fund returned negligible 0.05%. Investment insight An unclear revenue picture keeps state issuers cautious After a steep falloff associated with the financial crisis, tax revenue for the states rebounded. Tax collections for the states as a whole and for Ohio have been rising since then, but the pace of recovery has slowed recently. The difficult revenue picture has generally produced “austerity” budgets, and state governments have b e come very selective in the bonds they issue to finance capital improvements and general spending. Y ear-over-year percentage change (rollin g four quarters) in tax collections All states average Ohio Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. 6 In terms of sectors, essential service bonds continued to provide the fund with good relative value opportunities. Typically issued to finance projects such as water and sewer facilities, these bonds benefit from an income stream dedicated to servicing debt and are therefore less affected by the economic cycle or general tax revenues. Security selection also added to the fund’s relative performance. Over the decade, the funds have surpassed their peers As you know, in March we changed the Ohio Long-Term Tax-Exempt Fund’s benchmark from the national index to a state-specific one. For the ten years ended November 30, 2012, the bond fund’s average annual return of 5.30% was ahead of the 4.90% return of its new benchmark, Barclays Ohio Municipal Bond Index. While we keep an eye on benchmark indexes, our most important measure of relative success is how a fund performs compared with peers operating in the same market. Over the past ten years, both the Long-Term Fund and the Money Market Fund have delivered performance superior to that of the peer-group average. The average annual return of the bond fund of 5.30% compares with the average 4.39% return of its peers; the money market fund returned 1.43% a year on average compared to peers’ 1.12%. The result reflects the skilled management of their investment advisor, Vanguard Fixed Income Group. The funds’ low costs helped as well. Tune out the “noise”— always a good practice Municipal bonds have been making headlines periodically since the financial crisis, with a handful of issuers filing for bankruptcy protection. But headlines can be flashier than the underlying reality. Such defaults aren’t necessarily unusual, but they represent only a tiny fraction of the dollar amount of the overall muni market (and typically occur among the types of bonds we steer away from). Moreover, state and municipal debt burdens remain manageable relative to the size of their economies—and the last thing that issuers want is to default and have the door to the muni market closed to them by investors shunning future bond issues. At Vanguard, our seasoned team of credit analysts continually monitors the underlying realities of the municipal bond market, 7 independent of the hubbub generated by instant reactions to events or ratings decisions made by credit-rating agencies. Our analysts conduct in-depth reviews of securities we’re considering purchasing, and they keep an eye on changes in the credit quality of those already in our portfolios. Returns from bonds, both municipal and taxable, have been impressive of late. But, as I mentioned, with the current interest rates at very low levels, we anticipate future bond returns will be lower. I point this out to help set realistic expectations, not to encourage you to abandon a sensible bond allocation. Bonds have an important role to play in a portfolio because of the diversification benefits they provide. Stepping back from the latest headlines or the latest returns and gaining some perspective before making a decision is a good practice for any investor, for any investment in any environment. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 17, 2012 8 Advisor’s Report For the fiscal year ended November 30, 2012, Vanguard Ohio Tax-Exempt Money Market Fund returned 0.05%, compared with an average return of 0.00% for peer-group funds. Vanguard Ohio Long-Term Tax-Exempt Fund returned 11.08%, outpacing its benchmark—Barclays Ohio Municipal Bond Index, which returned 9.28%—and on par with the 11.04% average return of its peers. The investment environment The fiscal period was marked by another round of untraditional Federal Reserve strategies aimed at lowering interest rates and spurring economic growth. Shortly before the fiscal year began, the Fed launched “Operation Twist,” a Treasury-bond-buying program intended to lower longer-term interest rates. The program was extended during the year and another bond-buying program was added that is aimed at lowering mortgage rates. (Throughout the period, the Fed kept in place a three-year-old policy that has kept short-term yields, including those of securities purchased by Vanguard Ohio Tax-Exempt Money Market Fund, anchored at historic lows.) Then, shortly after the fiscal year ended, the central bank said that it would tie its monetary program to specific levels of employment improvement—an announcement aimed at making Fed decisions more transparent than they had been historically. In addition to lowering longer-term yields generally, the impact of the Fed’s policies can be seen in the “flattening” of the yield curve—the spectrum of yields from lowest Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2011 2012 2 years 0.42% 0.30% 5 years 1.12 0.64 10 years 2.22 1.47 30 years 3.84 2.47 Source: Vanguard. 9 to highest. For example, 30-year municipal bonds declined during the fiscal year by 1.37 percentage points to 2.47%, compared with a 0.75-percentage-point decline to 1.47% for 10-year bonds. The slide in yields helped boost bond prices and returns (prices and yields move in opposite directions). Ohio state and local governments have been taking advantage of the lower interest rates to issue “refunding” bonds, designed to reduce debt costs. Nationally, even though about 20% more bonds were issued during the fund’s fiscal year than in the same period a year earlier (a 7% increase in Ohio), about 60% were earmarked for refunding, the highest ratio in at least 15 years. By contrast, bonds to finance new and upgraded infrastructure projects were issued more selectively by Ohio and other states as they wrestled with the effect on their budgets of the recession’s continuing legacy. State and local governments typically lag in recovering from recessions, as taxes from revived levels of income begin percolating through the system. But the depth of the Great Recession, the tribulations of the housing market, and the weaker-than-hoped-for pace of the national economic recovery have slowed the typical pattern even further. While this has been the case for Ohio, the state has been recovering from its 2009 economic low point more quickly than the nation, according to an index of state economic conditions published by the Federal Reserve Bank of Philadelphia. The state’s economy had grown by 13.6% through November 2012, compared with a 6.6% rise for the national economy. By making some tough choices, Ohio has passed a two-year balanced budget and is implementing pension changes that cut both unfunded pension liabilities and required pension contributions. Cities such as Cleveland also have proactively addressed their budget challenges, and their finances are stable as a result. Management of the funds The strength of the Ohio municipal bond market during fiscal 2012 stemmed from several factors. The decline in yields, as we mentioned, helped boost prices and fund returns. So did an undersupply of new issues when compared with maturing bonds and other redemptions. Such a period of “net negative supply” made it challenging for us to execute our strategy, given how selective we are in the bonds that we add to our portfolios. The reduced supply met strong demand from investors, who have become more comfortable with munis after many were spooked by unwarranted fears of systemwide problems in late 2010 and early 2011. In a scramble for yield as the Fed continued ratcheting down interest rates, many investors favored longer-term and high-yield bonds, which carry higher yields as compensation for their greater interest rate and credit risks. The relative valuation of municipal bonds was also attractive. Yields of 10-year munis, for example, stood roughly on a par with those of Treasuries of the same maturity; historically, their average annual yield is about 85% of the 10 yield of comparable Treasuries. Uncertainty over government tax policy also whetted investor demand. Through careful bond selection—a team effort by portfolio managers, traders, and credit analysts—the fund surpassed its benchmark index. (The role of credit analysts, always important at Vanguard, has taken on a higher urgency as state and local governments have struggled in the aftermath of the recession.) The team has had some success exploiting investment opportunities, particularly in some of the mid- to lower-rated investment-grade issues. Marlin G. Brown, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group December 19, 2012 11 Ohio Tax-Exempt Money Market Fund Fund Profile As of November 30, 2012 Financial Attributes Ticker Symbol VOHXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.05% Average Weighted Maturity 37 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the expense ratio was 0.16%. 12 Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2002, Through November 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Ohio Tax-Exempt Money Market Fund 0.05% 0.65% 1.43% $11,530 • Ohio Tax-Exempt Money Market Funds Average 0.00 0.47 1.12 11,176 Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 13 Ohio Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2002, Through November 30, 2012 Ohio Tax-Exempt Money Market Funds Average Fiscal Year Total Returns Total Returns 2003 0.95% 0.55% 2004 1.06 0.59 2005 2.21 1.73 2006 3.30 2.84 2007 3.63 3.14 2008 2.40 2.05 2009 0.56 0.31 2010 0.15 0.03 2011 0.09 0.00 2012 0.05 0.00 7-day SEC yield (11/30/2012): 0.05% Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Ohio Tax-Exempt Money Market Fund 6/18/1990 0.05% 0.76% 1.46% 14 Ohio Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.2%) Ohio (100.2%) Akron OH BAN 1.375% 3/14/13 1,500 1,503 1 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) TOB VRDO 0.190% 12/7/12 LOC 3,990 3,990 Akron OH GO 5.250% 12/1/12 (Prere.) 1,215 1,215 Akron OH Income Tax Revenue BAN 1.125% 11/14/13 1,500 1,510 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.170% 12/3/12 LOC 1,645 1,645 Avon OH BAN 1.000% 6/27/13 3,000 3,011 Avon OH Local School District BAN 1.000% 12/13/12 1,675 1,675 2 Avon OH Local School District BAN 1.350% 4/11/13 1,250 1,254 Butler County OH BAN 0.400% 8/1/13 2,000 2,000 Butler County OH GO 4.750% 12/1/12 (Prere.) 4,000 4,040 Cincinnati OH City School District GO 5.000% 12/1/12 1,200 1,200 1 Cincinnati OH City School District GO TOB VRDO 0.160% 12/7/12 12,260 12,260 1 Cincinnati OH City School District GO TOB VRDO 0.170% 12/7/12 5,000 5,000 Cleveland OH GO 5.250% 12/1/12 (Prere.) 4,380 4,380 Cleveland OH Water Revenue 3.000% 1/1/13 1,000 1,002 1 Cleveland OH Water Works Revenue TOB VRDO 0.160% 12/7/12 9,950 9,950 1 Cleveland OH Water Works Revenue TOB VRDO 0.190% 12/7/12 8,320 8,320 Cleveland OH Water Works Revenue VRDO 0.160% 12/7/12 LOC 2,500 2,500 Cleveland State University OH Revenue 5.000% 6/1/13 (Prere.) 1,190 1,218 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.170% 12/7/12 LOC 2,445 2,445 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.160% 12/7/12 5,810 5,810 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.160% 12/7/12 7,115 7,115 15 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.160% 12/7/12 2,400 2,400 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.160% 12/7/12 LOC 2,750 2,750 Columbus OH BAN 1.500% 11/21/13 2,750 2,784 Columbus OH GO 5.000% 7/1/13 3,340 3,433 1 Columbus OH GO TOB VRDO 0.170% 12/7/12 4,360 4,360 Columbus OH GO VRDO 0.160% 12/7/12 6,975 6,975 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 12/7/12 LOC 6,880 6,880 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 12/7/12 LOC 3,045 3,045 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 12/7/12 LOC 6,715 6,715 1 Columbus OH Sewer Revenue TOB VRDO 0.160% 12/7/12 4,955 4,955 Columbus OH Sewer Revenue VRDO 0.160% 12/7/12 5,465 5,465 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.180% 12/7/12 LOC 4,540 4,540 Cuyahoga County OH Housing Revenue VRDO 0.160% 12/7/12 LOC 6,935 6,935 Cuyahoga County OH Revenue 5.750% 7/1/13 (Prere.) 1,960 2,023 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 2,450 2,532 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 4,380 4,527 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 3,520 3,638 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 1,155 1,194 Cuyahoga Falls OH BAN 1.000% 12/6/12 2,000 2,000 2 Cuyahoga Falls OH BAN 1.000% 12/5/13 2,400 2,414 Deerfield Township OH BAN 1.000% 10/30/13 2,580 2,595 Delaware OH BAN 1.500% 4/24/13 2,000 2,009 Euclid OH BAN 1.250% 6/13/13 1,570 1,574 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.150% 12/7/12 LOC 5,200 5,200 1 Franklin County OH Hospital Facilities Revenue (Nationwide Children’s Hospital Project) TOB VRDO 0.160% 12/7/12 5,180 5,180 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.160% 12/7/12 3,400 3,400 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.190% 12/7/12 8,740 8,740 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.140% 12/7/12 2,400 2,400 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.160% 12/7/12 6,975 6,975 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.160% 12/7/12 3,200 3,200 16 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Green OH BAN 0.750% 6/19/13 1,475 1,478 1 Hamilton County OH Economic Development Revenue TOB VRDO 0.160% 12/7/12 LOC 2,020 2,020 Hamilton County OH Health Care Facilities Revenue (The Children’s Home of Cincinnati) VRDO 0.170% 12/7/12 LOC 3,265 3,265 Hamilton County OH Sewer System Revenue 5.000% 12/1/12 1,800 1,800 Hamilton OH BAN 1.125% 10/3/13 2,400 2,411 Hilliard OH GO 5.375% 12/1/12 (Prere.) 1,000 1,000 Independence OH BAN 1.125% 4/19/13 1,400 1,404 Kent OH BAN 1.000% 10/8/13 1,750 1,759 Lake County OH BAN 1.000% 7/23/13 2,760 2,771 1 Lakewood OH City School District GO TOB VRDO 0.190% 12/7/12 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.160% 12/7/12 22,585 22,585 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.190% 12/7/12 5,000 5,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.290% 12/7/12 10,000 10,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.180% 12/7/12 LOC 1,650 1,650 Lucas County OH BAN 1.000% 7/18/13 2,550 2,560 Mason OH City School District BAN 2.000% 1/31/13 3,000 3,008 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.200% 12/7/12 LOC 5,855 5,855 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.190% 12/7/12 3,300 3,300 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.190% 12/7/12 6,970 6,970 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.190% 12/7/12 3,990 3,990 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 12/7/12 2,735 2,735 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.170% 12/7/12 100 100 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.170% 12/7/12 9,300 9,300 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.170% 12/7/12 7,500 7,500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.180% 12/3/12 5,600 5,600 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.190% 12/3/12 LOC 1,100 1,100 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.220% 12/7/12 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.170% 12/7/12 LOC 6,500 6,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.140% 12/7/12 LOC 8,350 8,350 17 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.140% 12/7/12 LOC 5,000 5,000 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 4/1/13 1,795 1,823 Ohio Capital Facilities Lease Appropriation Revenue 2.000% 4/1/13 1,130 1,137 Ohio Common Schools GO VRDO 0.160% 12/7/12 1,300 1,300 Ohio Development Assistance & Revitalization Project BAN 0.350% 5/30/13 11,300 11,300 Ohio GO 5.000% 3/1/13 2,005 2,029 Ohio GO VRDO 0.140% 12/7/12 985 985 Ohio GO VRDO 0.160% 12/7/12 5,700 5,700 1 Ohio Higher Education GO TOB VRDO 0.160% 12/7/12 16,975 16,975 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.240% 2/12/13 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.170% 12/3/12 LOC 8,800 8,800 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.190% 12/3/12 LOC 6,500 6,500 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 4.000% 1/1/13 2,000 2,006 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.180% 12/3/12 5,805 5,805 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.170% 12/7/12 LOC 2,710 2,710 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.170% 12/7/12 1,800 1,800 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.160% 12/7/12 LOC 2,435 2,435 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 12/3/12 2,425 2,425 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 12/3/12 12,035 12,035 1 Ohio Hospital Revenue (University Hospitals Health System Inc.) TOB VRDO 0.220% 12/7/12 (13) 5,000 5,000 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.220% 12/7/12 1,220 1,220 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.240% 12/7/12 430 430 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.150% 12/7/12 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.170% 12/7/12 12,930 12,930 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.170% 12/7/12 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.180% 12/7/12 5,200 5,200 18 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.180% 12/7/12 3,340 3,340 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.190% 12/7/12 5,000 5,000 Ohio Infrastructure Improvement GO VRDO 0.140% 12/7/12 4,895 4,895 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/13 4,960 5,086 Ohio State University General Receipts Revenue CP 0.190% 1/9/13 8,200 8,200 Ohio State University General Receipts Revenue CP 0.200% 2/12/13 7,790 7,790 Ohio State University General Receipts Revenue CP 0.200% 3/12/13 8,000 8,000 Ohio State University General Receipts Revenue VRDO 0.140% 12/7/12 1,500 1,500 Ohio State Water Development Authority Revenue 5.000% 12/1/13 1,000 1,048 1 Ohio Turnpike Commission Turnpike Revenue TOB VRDO 0.190% 12/7/12 15,480 15,480 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.170% 12/3/12 LOC 7,200 7,200 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.180% 12/7/12 LOC 14,950 14,950 1 Olentangy OH School District GO TOB VRDO 0.160% 12/7/12 LOC 2,845 2,845 Pickerington OH BAN 1.250% 1/30/13 2,600 2,604 Stow OH BAN 1.500% 5/3/13 2,000 2,009 Toledo-Lucas County OH Port Authority Airport Development Revenue (Flight Safety International Inc.) VRDO 0.180% 12/7/12 11,450 11,450 University of Cincinnati OH BAN 2.000% 12/13/12 6,900 6,904 University of Cincinnati OH BAN 2.000% 5/9/13 3,400 3,425 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.160% 12/7/12 LOC 3,130 3,130 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.160% 12/7/12 LOC 2,000 2,000 610,438 Puerto Rico (1.0%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.160% 12/7/12 5,750 5,750 Total Tax-Exempt Municipal Bonds (Cost $616,188) 19 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Other Assets and Liabilities (-1.2%) Other Assets 5,618 Liabilities (12,767) Net Assets (100%) Applicable to 608,884,509 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At November 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 609,045 Undistributed Net Investment Income — Accumulated Net Realized Losses (6) Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $186,010,000, representing 30.5% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2012. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integrated part of the Financial Statements. 20 Ohio Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 21 Ohio Tax-Exempt Money Market Fund Statement of Operations Year Ended November 30, 2012 ($000) Investment Income Income Interest 1,322 Total Income 1,322 Expenses The Vanguard Group—Note B Investment Advisory Services 108 Management and Administrative 675 Marketing and Distribution 186 Custodian Fees 13 Auditing Fees 23 Shareholders’ Reports 7 Trustees’ Fees and Expenses 1 Total Expenses 1,013 Expense Reduction—Note B (25) Net Expenses Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 22 Ohio Tax-Exempt Money Market Fund Statement of Changes in Net Assets Year Ended November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 334 644 Realized Net Gain (Loss) (9) 9 Net Increase (Decrease) in Net Assets Resulting from Operations 325 653 Distributions Net Investment Income (334) (644) Realized Capital Gain — — Total Distributions (334) (644) Capital Share Transactions (at $1.00) Issued 350,136 441,731 Issued in Lieu of Cash Distributions 312 603 Redeemed (427,382) (542,680) Net Increase (Decrease) from Capital Share Transactions (76,934) (100,346) Total Increase (Decrease) (76,943) (100,337) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 23 Ohio Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0005 .001 .002 .006 .024 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0005 .001 .002 .006 .024 Distributions Dividends from Net Investment Income (.0005) (.001) (.002) (.006) (.024) Distributions from Realized Capital Gains — Total Distributions (.0005) (.001) (.002) (.006) (.024) Net Asset Value, End of Period Total Return 1 0.05% 0.09% 0.15% 0.56% 2.40% Ratios/Supplemental Data Net Assets, End of Period (Millions) $609 $686 $786 $947 $1,096 Ratio of Expenses to Average Net Assets 0.16% 0.17% 0.17% 0.17% 2 0.11% 2 Ratio of Net Investment Income to Average Net Assets 0.05% 0.09% 0.15% 0.57% 2.38% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 24 Ohio Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Ohio Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2012, the fund had contributed capital of $84,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.03% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the year ended November 30, 2012, Vanguard’s expenses were reduced by $25,000 (an effective annual rate of 0.00% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
